DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendment/arguments for U.S. Application No. 16/552287 filed on May 31, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.




Response to Arguments
3.	The Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 8-10 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant argues the 35 U.S.C. 101 rejection. 

	Examiner replies that the claimed invention is an abstract idea.  An updated 35 U.S.C. 101 rejection is provided below.


On Pg. 11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “As explained by Applicant previously, Goyal discloses interpreting a semantic graph associated with a video content object and providing a user-directed viewing experience. However, the Office Action admits that Goyal does not teach "wherein the segue option is determined by a story generation engine that identifies one or more interaction points to trigger a dialog interacting with a user response, the user response obtained by a user through a voice medium or a screen element on a graphical user interface," and "retrieving, from a grammar library, a plurality of grammars." Therefore, Goyal does not disclose, teach, or suggest claim 1 as amended to recite the same limitation in addition to "retrieving, from a grammar library, a plurality of grammars, wherein each grammar is a sequence of segue types; comparing the plurality of grammars to the plurality of nodes; determining that the comparison of the plurality of grammars to the plurality of nodes indicates a grammar match," and "finding a path in the graph using the grammar match, wherein a sequence of the plurality of nodes in the path matches a sequence of segue types of at least one of the plurality of grammars”

Examiner replies that the arguments are moot because a new reference is provided to teach the amended limitations.  Goyal in combination with Midmore does not teach but Andrieu teaches and retrieving, from a grammar library, a plurality of grammars (Col. 7 Lines 65-68 and Col. 8 Lines 1-5 Andrieu discloses the stories are created from narrative forms tha are selected from a narrative form library.  The stores are seen as the grammars. The narrative form library is seen as the grammar library);
wherein each grammar is a sequence of segue types (Col. 18 Lines 1-5 Andrieu discloses stories includes multiple transitions to other narrative forms. The transitions are seen as the segue types (Fig. 21 Andrieu discloses different transition types));
Comparing the plurality of grammars to the plurality of nodes and determining that the comparison of the plurality of grammars to the plurality of nodes indicates a grammar match (Fig. 13 and Col. 15 Lines 33-40 Andrieu discloses the user choosing a new second story path from a set of possibilities to transition to after completing a first story scene. The nodes are seen as the new stories. Fig. 13 Andrieu discloses the nodes are new stories (s7, s13); 
finding a path in the graph using the grammar match, wherein a sequence of the plurality of nodes in the path matches the sequence of segue types of at least one of the plurality of grammars (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story);






Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites "comparing the plurality of grammars to the plurality of nodes; determining that the comparison of the plurality of grammars to the plurality of nodes indicates a grammar match”, “finding a path in the graph using the grammar match, wherein a sequence of the plurality of nodes in the path matches the sequence of segue types of at least one of the plurality of grammars”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scenes as a match.
For example, “finding” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together in order to indicate a sequence.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “forming a graph including a plurality of nodes and a plurality of edges, where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position, wherein the segue option is determined by a story generation engine that identifies one or more interaction points to trigger a dialog interacting with a user response, the user response obtained by a user through a user interface of a media playback device”, “retrieving, from a grammar library, a plurality of grammars, wherein each grammar is a sequence of segue types;” and “and interacting with the media playback device via the  user interface  to receive a user query to generate an augmented playlist of media content items”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 2, 10 and 18, specifically claim 2, 10 and 18 recites " identifying at least one segue represented by a node in the graph that relates the first media content item to the second media content item”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “identifying” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together in order to indicate a sequence.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a first media content item and a second media content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 10 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 2, 10 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 3, 11 and 19, specifically claim 3, 11 and 19 recites "wherein the first node and the second node are neighboring nodes”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “nodes” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together in order to indicate a sequence.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 11 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 3, 11 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 4, 12 and 20, specifically claim 4, 12 and 20 recites " wherein the at least one segue represents information that relates two consecutive media content items”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “information” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together in order to indicate a sequence. The information is seen as the sequence from one scene to another scene.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4, 12 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 4, 12 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 5, 13 and 21, specifically claim 5, 13 and 21 recites "assigning weights to the plurality of edges, and wherein finding the path in the graph includes choosing a path in the graph having a maximum sum of edge weights”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “assigning” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together in order to indicate a sequence. The information is seen as the sequence from one scene to another scene.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5, 13 and 21 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 5, 13 and 21 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 6, 14 and 22, specifically claim 6, 14 and 22 recites " finding additional matches of the grammars in the graph”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “finding” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together to indicate a sequence.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 14 and 22 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 6, 14 and 22 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 
 With respect to dependent claims, 8, 16 and 24, specifically claim 8, 16 and 24 recites " finding additional matches of the grammars in the graph”. These limitations could be reasonably and practically performed by the human mind, for instance a person can mentally look at scenes on different pieces of papers, determine scenes that are similar and match scenes in order based upon the matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “finding” in the context of this claim encompasses the user mentally looking at scenes on pieces of paper and indicating pieces of paper that have similar story scene as a match and mentally organizing the pieces of paper together to indicate a sequence.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 16 and 24 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 6, 16 and 24 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, 17,18, 19, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable by Goyal et al. U.S. Patent No. 10, 939, 187 (herein as ‘Goyal’) and further in view of Midmore U.S. Patent Application Publication No. 2017/0243517 (herein as ‘Midmore’).


As to claim 1 Goyal teaches a method of augmenting a group of media content items, comprising: 
forming a graph including a plurality of nodes and a plurality of edges, (Col. 5 Lines 48-51 Goyal discloses generating a graph);
where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position (Col. 7 Lines 3-9 Goyal discloses the graph contains nodes that represent video content segments.  The next video segment can be seen as the next node in the graph. Col. 10 Lines 14-20 Goyal discloses the nodes contain options that are associated with the video content.  The node options are seen as the segue);
Goyal does not teach but Midmore teaches wherein the segue option is determined by a story generation engine that identifies one or more interaction points to trigger a dialog interacting with a user response, the user response obtained by a user through a voice medium or a screen element on a graphical user interface (Par. 0026 Midmore discloses the user providing audio output through a microphone. Fig. 12 and, Par. 0099 and Par. 0102 Midmore discloses during a story the user interacting with objects on a display and the user verbally requesting for information regarding the objects. The system replies to the user verbal request with audio responses and the system learns during the interaction. The different objects in the story are seen as one or more interactions points. The trigger is seen as the user verbally requesting information. The user microphone is seen as the user voice medium.  The objects being displayed is seen as the graphical user interface);
Goyal in combination with Midmore does not teach but Andrieu teaches and retrieving, from a grammar library, a plurality of grammars (Col. 7 Lines 65-68 and Col. 8 Lines 1-5 Andrieu discloses the stories are created from narrative forms tha are selected from a narrative form library.  The stores are seen as the grammars. The narrative form library is seen as the grammar library);
wherein each grammar is a sequence of segue types (Col. 18 Lines 1-5 Andrieu discloses stories includes multiple transitions to other narrative forms. The transitions are seen as the segue types (Fig. 21 Andrieu discloses different transition types));
Comparing the plurality of grammars to the plurality of nodes and determining that the comparison of the plurality of grammars to the plurality of nodes indicates a grammar match (Fig. 13 and Col. 15 Lines 33-40 Andrieu discloses the user choosing a new second story path from a set of possibilities to transition to after completing a first story scene. The nodes are seen as the new stories. Fig. 13 Andrieu discloses the nodes are new stories (s7, s13); 
finding a path in the graph using the grammar match, wherein a sequence of the plurality of nodes in the path matches the sequence of segue types of at least one of the plurality of grammars (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story);
Midmore teaches and interacting with the media playback device via the user interface to receive a user query to generate an augmented playlist of media content items (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story.  The items/objects/people within the story are seen as the content items).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 2, Goyal in combination with Midmore teaches each and every limitation of claim 1.
In addition Goyal teaches further comprising: receiving a first media content item and a second media content item; and identifying at least one segue represented by a node in the graph that relates the first media content item to the second media content item (Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences. The parent node of the child that is dependent upon a parent is seen as the segue).

As to claim 3, Goyal in combination with Midmore teaches each and every limitation of claim 1.
In addition Goyal teaches wherein the first node and the second node are neighboring nodes (Col. 3 Lines 13-16 Goyal discloses the nodes identifies the next node. The next node is seen as neighboring nodes).

As to claim 4, Goyal in combination with Midmore teaches each and every limitation of claim 1.
In addition Goyal teaches wherein the at least one segue represents information that relates two consecutive media content items (Col. 6 Lines 7-10 Goyal discloses the library of content contain episodes of television shows that are linked together. The link between the two show is seen as the node that is seen as the segue).

As to claim 8, Goyal in combination with Midmore teaches each and every limitation of claim 1.
In addition Goyal teaches wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item (Col. 5 Lines 50-55 Goyal discloses the graph contains video content).


As to claim 9, Goyal teaches a system for augmenting a group of media content items, comprising: 
one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, (Col. 8 Lines 35 Goyal discloses a processor); to cause the one or more processors to: 
form a graph including a plurality of nodes and a plurality of edges  (Col. 5 Lines 48-51 Goyal discloses generating a graph);
where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position (Col. 7 Lines 3-9 Goyal discloses the graph contains nodes that represent video content segments.  The next video segment can be seen as the next node in the graph. Col. 10 Lines 14-20 Goyal discloses the nodes contain options that are associated with the video content.  The node options are seen as the segue);
Goyal does not teach but Midmore teaches wherein the segue option is determined by a story generation engine that identifies one or more interaction points to trigger a dialog interacting with a user response, the user response obtained by a user through a user interface of a media playback device (Par. 0026 Midmore discloses the user providing audio output through a microphone. Fig. 12 and, Par. 0099 and Par. 0102 Midmore discloses during a story the user interacting with objects on a display and the user verbally requesting for information regarding the objects. The system replies to the user verbal request with audio responses and the system learns during the interaction. The different objects in the story are seen as one or more interactions points. The trigger is seen as the user verbally requesting information. The user microphone is seen as the user voice medium.  The objects being displayed is seen as the graphical user interface);
Goyal and Midmore are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the node graph of Goyal to include the audio interaction between nodes of Midmore, to allow audio interaction between users and the system. The suggestion/motivation to combine is that it would be obvious to try in order to allow an audio dialog between users and the system (Par. 0007-0008 Midmore).
Goyal in combination with Midmore does not teach but Andrieu teaches retrieving, from a grammar library, a plurality of grammars wherein each grammar is a sequence of segue types (Col. 18 Lines 1-5 Andrieu discloses stories includes multiple transitions to other narrative forms. The transitions are seen as the segue types (Fig. 21 Andrieu discloses different transition types));
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).
comparing the plurality of grammars to the plurality of nodes and determining that the comparison of the plurality of grammars to the plurality of nodes indicates a grammar match (Fig. 13 and Col. 15 Lines 33-40 Andrieu discloses the user choosing a new second story path from a set of possibilities to transition to after completing a first story scene. The nodes are seen as the new stories. Fig. 13 Andrieu discloses the nodes are new stories (s7, s13);
finding a path in the graph using the grammar match, wherein a sequence of the plurality of nodes in the path matches the sequence of segue types of at least one of the plurality of grammars (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story);
Andrieu teaches and interacting with the media playback device via the user interface to receive a user query to generate an augmented playlist of media content items (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story.  The items/objects/people within the story are seen as the content items).


As to claim 10, Goyal in combination with Midmore teaches each and every limitation of claim 9.
In addition Goyal teaches the one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: 
receive a first media content item and a second media content item; and identify at least one segue represented by a node in the graph that relates the first media content item to the second media content item (Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences. The parent node of the child that is dependent upon a parent is seen as the segue).

As to claim 11, Goyal in combination with Midmore teaches each and every limitation of claim 9.
In addition Goyal teaches wherein the first node and the second node are neighboring nodes (Col. 3 Lines 13-16 Goyal discloses the nodes identifies the next node. The next node is seen as neighboring nodes).

As to claim 12, Goyal in combination with Midmore teaches each and every limitation of claim 9.
In addition Goyal teaches wherein the at least one segue represents information that relates two consecutive media content items (Col. 6 Lines 7-10 Goyal discloses the library of content contain episodes of television shows that are linked together. The link between the two show is seen as the node that is seen as the segue).


As to claim 16, Goyal in combination with Midmore teaches each and every limitation of claim 9.
In addition Goyal teaches wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item (Col. 5 Lines 50-55 Goyal discloses the graph contains video content).

As to claim 17 Goyal teaches a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform: 
forming a graph including a plurality of nodes and a plurality of edges  (Col. 5 Lines 48-51 Goyal discloses generating a graph);
where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position (Col. 7 Lines 3-9 Goyal discloses the graph contains nodes that represent video content segments.  The next video segment can be seen as the next node in the graph. Col. 10 Lines 14-20 Goyal discloses the nodes contain options that are associated with the video content.  The node options are seen as the segue);
Goyal does not teach but Midmore teaches wherein the segue option is determined by a story generation engine that identifies one or more interaction points to trigger a dialog interacting with a user response, the user response obtained by a user through user interface of a media playback device (Par. 0026 Midmore discloses the user providing audio output through a microphone. Fig. 12 and, Par. 0099 and Par. 0102 Midmore discloses during a story the user interacting with objects on a display and the user verbally requesting for information regarding the objects. The system replies to the user verbal request with audio responses and the system learns during the interaction. The different objects in the story are seen as one or more interactions points. The trigger is seen as the user verbally requesting information. The user microphone is seen as the user voice medium.  The objects being displayed is seen as the graphical user interface);
retrieving, from a grammar library, a plurality of grammars (Col. 7 Lines 65-68 and Col. 8 Lines 1-5 Andrieu discloses the stories are created from narrative forms tha are selected from a narrative form library.  The stores are seen as the grammars. The narrative form library is seen as the grammar library);
wherein each grammar is a sequence of segue types (Col. 18 Lines 1-5 Andrieu discloses stories includes multiple transitions to other narrative forms. The transitions are seen as the segue types (Fig. 21 Andrieu discloses different transition types));
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).
comparing the plurality of grammars to the plurality of nodes, determining that the comparison of the plurality of grammars to the plurality of nodes indicates a grammar match (Fig. 13 and Col. 15 Lines 33-40 Andrieu discloses the user choosing a new second story path from a set of possibilities to transition to after completing a first story scene. The nodes are seen as the new stories. Fig. 13 Andrieu discloses the nodes are new stories (s7, s13);
finding a path in the graph using the grammar match, wherein a sequence of the plurality of nodes in the path matches the sequence of segue types of at least one of the plurality of grammars (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story);
and interacting with the media playback device via the user interface to receive a user query to generate an augmented playlist of media content items (Col. 15 Lines 17-25 Andrieu discloses the user launching a second story path from a previous scene of a first story. The second story is seen as the path includes nodes that match the segue type. Col. 19 Lines 18-35 Andrieu discloses the different transition of the story.  The items/objects/people within the story are seen as the content items).

As to claim 18, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches further having stored thereon a sequence of instructions for causing the one or more processors to perform: 
receiving a first media content item and a second media content item; and identifying at least one segue represented by a node in the graph that relates the first media content item to the second media content item (Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences. The parent node of the child that is dependent upon a parent is seen as the segue).

As to claim 19, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches wherein the first node and the second node are neighboring nodes (Col. 3 Lines 13-16 Goyal discloses the nodes identifies the next node. The next node is seen as neighboring nodes).

As to claim 20, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches wherein the at least one segue represents information that relates two consecutive media content items (Col. 6 Lines 7-10 Goyal discloses the library of content contain episodes of television shows that are linked together. The link between the two show is seen as the node that is seen as the segue).

As to claim 24, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item (Col. 5 Lines 50-55 Goyal discloses the graph contains video content).



8.	Claims 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. U.S. Patent No. 10,939,187 (herein as ‘Goyal’) in combination with Midmore U.S. Patent Application Publication No. 2017/0243517 (herein as ‘Midmore’) and further in view of Huang et al. U.S. Patent Application Publication No. 2013/0071031 (herein as ‘Huang’).


As to claim 5, Goyal in combination with Midmore teaches each and every limitation of claim 1.
Goyal does not teach but Huang teaches further comprising: assigning weights to the plurality of edges, and wherein finding the path in the graph includes choosing a path in the graph having a maximum sum of edge weights (Par. 0119 Huang discloses locating a maximal path based upon the weights of the edges within the graph).
Goyal and Huang are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the weighted graph of Huang, to allow efficient browsing of content. The suggestion/motivation to combine is that it would be obvious to try in when there are large amounts of videos and it is difficult for the users to manage and manipulate the videos, there is a need to allow for a better viewing experience (Par. 0003-0005 Huang).
	
As to claim 13, Goyal in combination with Midmore teaches each and every limitation of claim 9.
Goyal does not teach but Huang teaches when executed by the one or more processors, to cause the one or more processors to: assign weights to the plurality of edges, and find the path in the graph by choosing a path in the graph having a maximum sum of edge weights (Par. 0119 Huang discloses locating a maximal path based upon the weights of the edges within the graph).
Goyal and Huang are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the weighted graph of Huang, to allow efficient browsing of content. The suggestion/motivation to combine is that it would be obvious to try in when there are large amounts of videos and it is difficult for the users to manage and manipulate the videos, there is a need to allow for a better viewing experience (Par. 0003-0005 Huang).

As to claim 21, Goyal in combination with Midmore teaches each and every limitation of claim 17.
Goyal does not teach but Huang teaches further having stored thereon a sequence of instructions for causing the one or more processors to perform: assigning weights to the plurality of edges, and wherein finding the path in the graph includes choosing a path in the graph having a maximum sum of edge weights (Par. 0119 Huang discloses locating a maximal path based upon the weights of the edges within the graph).
Goyal and Huang are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the weighted graph of Huang, to allow efficient browsing of content. The suggestion/motivation to combine is that it would be obvious to try in when there are large amounts of videos and it is difficult for the users to manage and manipulate the videos, there is a need to allow for a better viewing experience (Par. 0003-0005 Huang).


9.	Claim 6, 7, 14, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. U.S. Patent No. 10,939,187 (herein as ‘Goyal’), Midmore U.S. Patent Application Publication No. 2017/0243517 (herein as ‘Midmore’) and further in view of Andrieu et al. U.S. Patent No. 7,246,315 (herein as ‘Andrieu’).

As to claim 6, Goyal in combination with Midmore teaches each and every limitation of claim 1.
Goyal does not teach but Andrieu teaches further comprising: finding one or more matches of the grammars in the graph (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 7, Goyal in combination with Midmore teaches each and every limitation of claim 1.
Goyal does not teach but Andrieu teaches wherein each grammar is a sequence of segue types (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 14, Goyal in combination with Midmore teaches each and every limitation of claim 9.
Goyal does not teach but Andrieu teaches the one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: find one or more matches of the grammars in the graph (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 15, Goyal in combination with Midmore teaches each and every limitation of claim 14.
Goyal does not teach but Andrieu teaches wherein each grammar is a sequence of segue types (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 22, Goyal in combination with Midmore teaches each and every limitation of claim 17.
Goyal does not teach but Andrieu teaches further having stored thereon a sequence of instructions for causing the one or more processors to perform: finding one or more matches of the grammars in the graph (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 23, Goyal in combination with Midmore teaches each and every limitation of claim 22.
Goyal does not teach but Andrieu teaches wherein each grammar is a sequence of segue types (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).



Conclusion
	
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haseltine et al. U.S. Patent Application Publication No. 2015/0079573 (herein as ‘Haseltine’).  Haseltine discloses embodiments provide techniques for dynamically creating a story for playback using a plurality of storytelling devices. Embodiments identify a plurality of storytelling devices available to participate in a storytelling experience. User input associated with the storytelling experience is received. Embodiments further include retrieving a story template based at least in part on the identified plurality of storytelling devices. Additionally, embodiments dynamically create a first story by mapping actions from the retrieved story template to storytelling devices in the plurality of storytelling devices, based at least in part on the received user input, such that the plurality of storytelling devices will perform a respective one or more actions during playback of the first story based on the mapped actions from the retrieved story template.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 25, 2022Examiner, Art Unit 2159            
                                                                                                                                                                                                       /AMRESH SINGH/      Primary Examiner, Art Unit 2159